Citation Nr: 0604419	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-04 855 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1995.

Initially, this case came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Fort Harrison, Montana.

In September 1999, the veteran presented testimony at an RO 
hearing; a copy of the hearing transcript is in the record.

In March 2001, the Board remanded the case for further 
development.  Following development, in March 2003, the Board 
ordered that more development be undertaken by the Board's 
Evidence Development Unit (EDU) under 38 C.F.R. § 19.9(a)(2) 
(2002).  Later, in July 2003, the Board remanded the case 
back for further notice and development consistent with the 
holding in Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The case is now 
before the Board for additional appellate consideration.

The Board observes that, in a letter dated December 27, 2005, 
the veteran requested a 90-day extension to submit additional 
evidence, in light of the favorable decision herein, this 
request is moot.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  The veteran's service-connected disabilities have been of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to her claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support her claim, and 
testified at a September 1999 RO hearing.  Collectively, in 
letters dated in April 2001 and June and December 2003, VA 
informed the appellant of the provisions of the VCAA and the 
information that she needed to provide in support of her TDIU 
claim, asked the appellant to furnish the names and addresses 
of health care providers who had treated her and to sign 
authorizations for release of such information, and told her 
that it was her responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Service, non-VA and VA medical 
records, her VA vocational rehabilitation folder, a hearing 
transcript, VA social and industrial survey and examination 
reports, and various lay statements have been associated with 
the record.  In May 2001, February 2002, and August 2005, the 
veteran was afforded various VA industrial survey and medical 
examinations to determine the severity of her service-
connected disabilities and whether they rendered her 
unemployable.  In November 2003 and 2005, VA readjudicated 
the issue on appeal and issued supplemental statements of the 
case (SSOCs).  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's March 2001 and 
July 2003 remands.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Analysis

The appellant contends, in essence, that her service-
connected disabilities render her unemployable.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  She is service 
connected for: removal of uterus and both ovaries, rated at 
50 percent disabling; lumbosacral strain, rated at 40 percent 
disabling; arthritis of the right thumb with hand pain, 
arthritis of the left thumb with hand pain, patellofemoral 
syndrome of the right knee, patellofemoral syndrome of the 
left knee, a hiatal hernia, tinnitus, and instability the 
right ankle, each separately rated as 10 percent disabling; 
post-operative residuals of abdominal revision, post-
operative residuals of mole removal on the left shoulder, 
fibrocystic disease of both breasts, and maxillary sinusitis, 
each separately rated as noncompensably disabling, 
respectively.  Her combined disability rating is 90 percent.  
As a result, the schedular requirements for the assignment of 
a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16.

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude her from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

At a September 1999 hearing, the veteran testified because of 
back pain she cannot sit or stand for long periods of time 
and has no sex life.  Whenever she goes on a trip, she has to 
move from side to side and her husband has to stop a lot so 
that she can get out and move around.  The veteran indicated 
that she had worked at Taco Johns in a cashier position for 
three days and that, by the end of the third day, she could 
not move because of back spasms and pain.  Although she took 
some amitriptyline and went to bed, it did not help.  The 
veteran stated that because of her arthritic thumbs, she can 
only grip items for a short time before her hands start to 
ache and the pain goes into her wrist, adding that she has 
virtually no hand strength.  When her hands swell, she cannot 
bend them, they are like claws.  When it is cold, the veteran 
reported that she cannot do anything with her hands because 
they hurt so much.  The veteran noted that her ankles are so 
unstable that she wrenches her knees all the time.  Contrary 
to the VA examiner's report, she falls all the time and she 
wears a knee brace and uses ice wraps to reduce the swelling.  
Her representative contended that pain made the veteran 
temperamental and forces bedrest; that when she tried to work 
she had ended up in bed for a week at a time; that she cannot 
grip things because of the first three fingers on each hand; 
that she was high strung due to her hysterectomy; that her 
knees swell with use; and that, because of pain, her back and 
hysterectomy, she should be considered fully unemployable.

Lay statements received from former comrades reflect that the 
veteran was absent from work a few times due to back pain.  
In a statement received in 1999, her husband noted that 
after, her retirement, the veteran seemed to have more 
problems with her back; that she seemed depressed; that their 
sex life had dwindled to non-existent; that her back really 
hurt when it spasms; and that working at Taco Johns caused 
back spasms and pain that was not relieved with Darvocet.  He 
noted that, anytime the veteran did repetitious work, her 
hands would swell and hurt and it would take about two days 
to get her hands back to normal, noting that she could pop 
her wrist joints.  The veteran's husband indicated that, 
after she falls, the veteran wears braces to give her ankle 
and knees support; that recently she had complained about 
pain under the bone in her ankle when she walks; that the 
veteran has a hard time sitting still for very long; that 
going to a movie left her back aching and sore; that, after 
an hour and a half of driving, they have to stop so that she 
can stretch and move about; that the veteran cannot lift 
heavy things or move rapidly from side to side; and that 
there were still days when her back hurts so much that she 
did not get out of bed.  Other lay statements from friends 
and family members echoed the veteran's testimony and 
statements and her husband's statement.

In a statement, a former employer revealed that, when the 
veteran worked for an insurance company entering names into a 
database, she could only type for a short while and would 
have to stop; that she could only type with frequent stops 
for about four hours; that the next day, the veteran's hands 
would be swollen and she would have a hard time moving her 
hands; that, because of her bad back, the veteran could not 
sit still for a long time nor could she lift heavy objects; 
and that, as a result, she could not be hired to work part-
time or full-time.  The assistant manager at Taco Johns 
stated that the veteran was let go because it was felt that 
she would not be able to do the work required due to her back 
problems.

An October 1999 VA orthopedic examination found very mild 
subpatella crepitation, bilaterally, worse on the left, 
secondary to chondromalacia; chronic subluxation of the right 
ankle caused by laxity secondary to trauma of the lateral 
fibulotalar ligament; and chronic lumbar strain.

The impressions, in a November 1999 VA independent medical 
evaluation report, included chronic thoracolumbar pain with a 
modest degree of restriction of range of motion of the lumbar 
spine in anteroflexion and right and left lateral flexion 
with the development of muscle spasm at the extreme of 
anteroflexion; bilateral hand pain affecting the first three 
digits of both hands with associated swelling that is 
aggravated by activities such as using a keyboard; and 
chronic headaches, most likely typical tension-type 
headaches.

A July 2000 VA vocational rehabilitation report reflected 
that a January 1996 evaluation did not find evidence of an 
employment handicap.  Since then, the veteran stated that she 
was last employed in July 1999, when she voluntarily 
terminated her employment because she could not perform the 
essential job functions.  It appeared that the veteran needed 
a referral for chronic pain counseling and depression, that 
she had numerous medical conditions, and that her motivation 
to return to work was questionable.

A May 2001 VA social and industrial survey report reveals 
that the veteran had received some college credit by 
attending college level courses while in military service, 
that she does stretching exercises to help with her 
stiffness, and that she cannot lift items.

A February 2002 VA genitourinary examiner opined that the 
veteran was not precluded from any gainful employment due to 
the severity of her hiatal hernia condition or her scarring.  
A February 2002 VA orthopedic examiner opined that the 
veteran was not precluded from all gainful employment by the 
severity of her service-connected orthopedic conditions, 
noting that she could perform sedentary to light-duty work, 
which would preclude the veteran from lifting more than 25 
pounds.  The examiner added that the veteran would need to be 
in a situation where she could move about frequently and not 
have to spend long periods of time in one position without 
being able to change.  A February 2002 VA audiological 
examination showed no contraindications to employment.

Service department medical center and VA medical records show 
continuing treatment for pain, in particular, back, hand, and 
ankle pain.

At an August 2005 VA examination, the veteran complained of 
constant back pain rated as a 5 on a scale of 1 to 10, for 
which she takes 1 to 2 Vicodin every 4 hours.  She stated 
that her back pain was aggravated by lifting, bending, 
standing, and sitting for prolonged periods, noting that 
stiffness sets in after one to two hours.  The veteran 
reported difficulty walking up inclines, climbing stairs, and 
twisting movements.  Stress made her back more stiff and she 
noted that pain wakes her up five out of seven nights.  
During flare-ups, she rated her pain as 10 out of 10, with 
pain radiating down the right leg and into the right hip.  
Physical therapy showed no improvement.  Flare-ups are 
treated with bedrest and Vicodin, which allows her to get up 
and move around after two to four days.  The veteran reported 
that her knee pain was aggravated by kneeling, bending, 
running, and stairs and rated it as a 6 out of 10, when 
aggravated.  Aggravation results in soreness and swelling, 
which she treats with knee braces, Motrin, ice, and heat, 
taking about two weeks to improve and occurring twice or 
thrice monthly.  The veteran complained that her right ankle 
is weak and gives out, resulting in falls once or twice 
weekly.  Her ankle is aggravated by uneven terrain, curbs, 
elevated heels on shoes and will swell to the toe, at times 
making her unable to bear weight.  At those times, she has to 
stay home, hopping from furniture to furniture, and it lasts 
a couple days a month.  The veteran wears an ankle brace 
intermittently four to five times weekly.  She reported 
intermittent episodes of pain and swelling over the joints of 
her fingers, thumbs, and wrists, using a wrist brace to 
mobilize her thumbs.  The veteran reported that she is unable 
to use her hands for repetitive motion.  

The veteran further noted that she has been diagnosed with 
arthritis and stated that her hands are sore about 15 out of 
30 days, left worse than right.  When aggravated, pain is 7 
to 8 out of 10 and the veteran wears a brace and takes Motrin 
with improvement in a couple of days.  On examination, the 
lumbar spine was tender to palpation at the L5 level to the 
left of the spinal column along the paraspinal muscles.  
Forward flexion was limited to 60 degrees.  There was 
tenderness to palpation over the medial and lateral tibial 
plateau, bilaterally.  The ankle showed mild swelling of the 
right maleolus and mild laxity to inversion.  Both  hands 
reflected mild tenderness to palpation over the first 
metacarpal proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints.  Degenerative joint disease was 
noted in the lumbar spine, right ankle and both hands.  In an 
addendum, the examiner opined that the veteran would not 
likely succeed in rigid work environments that require 
continuous standing, continuous sitting, or repetitive hand 
movements.  The examiner added that it is possible that a 
sedentary job that allowed for flexibility in hours and 
position might be tolerable and that it might be worthwhile 
to follow through with vocational rehabilitation to explore 
her options.

Based on the totality of the record, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the restrictions that the examiners noted are sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Since this is an increased 
rating case, the most recent medical findings are to be given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).  As in Bowling, there is, at least, a 
plausible basis in the record for a conclusion that the 
veteran is unable to secure and follow a substantially 
gainful occupation due to service-connected disabilities.  It 
appears that being in any position for a prolonged period of 
time is not possible for the veteran.  Few jobs, if any, 
would not require prolonged standing or sitting, or 
repetitive hand movements (such as, using a keyboard), or 
have her lift nothing heavier than 25 pounds.  This 
conclusion is confirmed by former employers who indicated 
that the veteran could not sit still for a long time nor 
could she lift heavy objects; and that, as a result, she 
could not be hired to work part-time or full-time.  Even the 
assistant manager at Taco Johns stated that the veteran was 
let go because it was felt that she would not be able to do 
the work required due to her back problems.  Moreover, the 
veteran's back pain causes sleep problems, affecting her 
ability to be alert.  Accordingly, the Board finds that the 
criteria for a TDIU due to service-connected disabilities 
have been met.


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


